Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 10/06/22.  Claims 1, 4-9 and 11-20 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 10/06/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 9-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of McCool, and further in view of MAEZAWA et al (JP 2010044584 A hereinafter, “MAEZAWA”).
8.	With respect to claim 1,
Liao discloses a computer-implemented method comprising:
accessing, by a computing system, for each term in a search input, a list of term identifiers that are relevant to each term in the search input, each term identifier of the list of term identifiers associated with a respective unique term in a resultant document from the search input (Liao [0037], [0057] – [0058], [0061] – [0063] e.g. input or send a search query to a search engine and the search-engine server may identify, a plurality of content objects matching the search query, wherein each content object comprises a plurality of content tokens. In particular embodiments, each content token may be an n-gram. Each content token may correspond to a word, a user name, or a concept name [as term identifier]. In particular embodiments, each content token may be an n-gram. In particular embodiments, the scoring factors may include one or more factors that will increase the token score for a content token. In particular embodiments, the one or more positive factors of the token score for each content token may comprise a measure of similarity between the content token and one or more n-grams of the search query, the degree of similarity may be determined using a variety of suitable techniques, such as edit distance, semantic distance, stemming... where u and v are a start position and end position, respectively, of content tokens for each content object);
generating, by the computing system each value associated with each term in the resultant document in an order the term appears in the resultant document (Liao [0060] – [0061] e.g. a token -score generator, a token score for each content token of the plurality of content tokens from each content object, each content token may comprise a measure of similarity between the content token and one or more n-grams of the search query);
calculating a distance score (Liao [0061], [0063] – [0065], [0068] e.g. The one or more positive factors for a token score for a particular content token may increase the overall value of a snippet comprising that content token. In particular embodiments, the one or more positive factors of the token score for each content token may comprise a measure of similarity between the content token and one or more n-grams of the search query … the degree of similarity may be determined using a variety of suitable techniques, such as edit distance, semantic distance, stemming ... where u and v are a start position and end position, respectively, of content tokens for each content object) for each term identifier at a position (Liao claim 13 e.g. wherein determining the snippet based on the token score associated with each content token from the content object comprises determining a total token score of the snippet based on an algorithm comprising:
argmaxW 
    PNG
    media_image1.png
    20
    126
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    20
    126
    media_image1.png
    Greyscale
S(i),
u,v
wherein
W is the total token score of the snippet;
N is a number of content tokens of the content object;
M is a number of content tokens for the snippet;
u, v are a start position and end position, respectively, of
content tokens for each content object T(u, v)=l , ... u, .. . v, ... N;
S(i) is a token score for the content token i; and
K is a number of partitions permitted in each snippet candidate) in the rank vector where the term identifier appears in the resultant document;
calculating, using the distance score for each term identifier in a frame the, frame quality scores for each frame of a plurality of frames in the rank vector, each frame comprising a predetermined number of consecutive positions in the rank vector corresponding to a predetermined frame size (Liao [0061], [0063] – [0065], [0068] e.g. The one or more positive factors for a token score for a particular content token may increase the overall value of a snippet comprising that content token. In particular embodiments, the one or more positive factors of the token score for each content token may comprise a measure of similarity between the content token and one or more n-grams of the search query … the degree of similarity may be determined using a variety of suitable techniques, such as edit distance, semantic distance, stemming ... where u and v are a start position and end position, respectively, of content tokens for each content object; The value of a snippet may be based on the respective values of the token scores generated for the content tokens that make up the snippet, snippet-candidate generator may produce these snippet candidates by selecting contiguous content tokens [as rank vector] from the content tokens of the content object, the overall value of a snippet based on a token score associated with each content token from the content object); and
generating, by the computing system, a character string based on the terms in the resultant document associated with a frame in the rank vector with a highest frame quality score to provide in a result of a search for the search input (Liao [0060] – [0061], [0063] e.g. a token -score generator, a token score for each content token of the plurality of content tokens from each content object, each content token may comprise a measure of similarity between the content token and one or more n-grams of the search query; The snippet generator 440 may determine the snippet 450 for a given content object 410 by selecting a snippet with a highest value).
Although Liao substantially teaches the claimed invention, Liao does not explicitly indicate a rank vector comprising an array of values.
McCool teaches the limitations by stating a rank vector comprising an array of values (Fig. 7, Abstract, A word use set includes vectors for each unique word identifier for which a 1 -bit is stored in the word select vector. Each vector in the word use set indicates the position identifiers of the instances of a particular word included in the document.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Liao and McCool, to include a binary vector indicating a document position of each unstructured data in the document for representing and searching unstructured data in an efficient and cost-effective manner (McCool: Para. 0004, 0016).
Although Liao and McCool combination substantially teaches the claimed invention, they do not explicitly indicate
inserting, into the rank vector, a distance score for each term identifier.
MAEZAWA teaches the limitations by stating
inserting, into the rank vector, a distance score for each term identifier at a position in the rank vector where the term identifier appears in the resultant document (MAEZAWA pages 8, 10 and 12 e.g. [page 8] For the related word, for example, a category (name) is thrown to a search engine, and a related word (which may be a frequent word or a characteristic word) is acquired together with a weight value from a snippet of a search result. [page 10] In step S1204, the recommended product search unit 103 searches the product information DB 110for a product (recommended product) using the acquired feature word as a keyword. As a search method, for example, it is possible to simply search for products that include (many) feature words. If the match score technique is used, a keyword for search and a related word (and weight value) related to the keyword are prepared for each product information in the product information DB 110, and a weight value (not shown) of a feature word is prepared. The match score can be calculated from the above and a search can be made for a suitable product. For example, using a vector space model or the like, a match score representing the degree of matching (relevance) with a product that matches a feature word is calculated. The vector space model is an algorithm for performing information retrieval. The weight value is regarded as a vector and expressed in a vector space, and the correlation amount is calculated by cosine, inner product, distance, etc., and the degree of association is obtained. [page 12] A weight value is attached to the feature word and the related word, A product category is determined based on a match score between the feature word weight value and the related word weight value; The product advertisement distribution device according to claim 1 or 2, wherein The feature word includes a query word acquired from a query log storage device that stores a query word associated with the news content [as inserting (e.g. attached), into the rank vector (e.g. vector), a distance score (e.g. distance weight value) for each term identifier at a position in the rank vector where the term identifier (e.g. word) appears in the resultant document (e.g. search result news content)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Liao, McCool and MAEZAWA, to include a binary vector indicating a document position of each unstructured data in the document for representing and searching unstructured data in an efficient and cost-effective manner (McCool: Para. 0004, 0016).
9.	With respect to claim 2,
	Liao further discloses wherein positions in the array of values that do not comprise a term associated with the search input are each set with a predetermined value indicating that there is no term associated with the search input for that position (Liao [0061], [0073]).
10.	With respect to claim 3,
	Liao further discloses wherein before calculating the frame quality scores for each frame of the plurality of frames in the rank vector, the computing system determines the predetermined frame size to use for calculating the frame quality scores (Liao [0065], [0073]).
11.	With respect to claim 4,
	Liao further discloses
starting at a beginning first position of the array and determining a first frame of a size equal to the predetermined frame size;
calculating a frame quality score for the first frame using the values in the first frame;
moving to a next consecutive position in the array;
determining a next frame of a size equal to the predetermined frame size;
calculating a frame quality score for the next frame using the values in the next frame;
continuing to move to a next consecutive position in the array; and
calculating a frame quality score for each frame until an end of the array is reached (Liao [0063] – [0066]).
12.	Claims 9-12 are same as claims 1-4 and are rejected for the same reasons as applied hereinabove.
13.	Claims 17 and 20 are same as claims 1 and 4 and are rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
14.	Claims 5-8, 13-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
15.	Applicant’s remarks and arguments presented on 6/18/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 10, 2022